UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FULTON COUNTY EMPLOYEES’
RETIREMENT SYSTEM, Derivatively on Behalf
of THE GOLDMAN SACHS GROUP, INC.,
                         Plaintiff,
                  v.                                   Case No.: 1:19-cv-01562 (VSB)
LLOYD BLANKFEIN, DAVID M. SOLOMON,                     ORAL ARGUMENT
M. MICHELE BURNS, MARK A. FLAHERTY,                    REQUESTED
WILLIAM W. GEORGE, JAMES A. JOHNSON,
ELLEN J. KULLMAN, LAKSHMI N. MITTAL,
ADEBAYO O. OGUNLESI, PETER
OPPENHEIMER, DAVID A. VINIAR, and
MARK O. WINKELMAN,
                         Defendants,
and

THE GOLDMAN SACHS GROUP, INC.,

                         Nominal Defendant.



NOTICE OF MOTION TO DISMISS THE VERIFIED AMENDED SHAREHOLDER
                    DERIVATIVE COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Defendants’ Motion to Dismiss the Verified Amended Shareholder Derivative

Complaint, the Declaration of Julia A. Malkina (with exhibits), and such other submissions as

may be filed in support of this Motion, defendants Lloyd Blankfein, David M. Solomon,

M. Michele Burns, Mark A. Flaherty, William W. George, James A. Johnson, Ellen J. Kullman,

Lakshmi N. Mittal, Adebayo O. Ogunlesi, Peter Oppenheimer, David A. Viniar, and Mark O.

Winkelman, and nominal defendant The Goldman Sachs Group, Inc., by and through their

undersigned counsel, will move this Court, before the Honorable Vernon S. Broderick, at the

Thurgood Marshall United States Courthouse located at 40 Foley Square, New York, New

York, on a date and time to be set by the Court, for an order: (i) dismissing the Verified
Amended Shareholder Derivative Complaint in its entirety and with prejudice pursuant to

Rules 12(b)(6) and 23.1 of the Federal Rules of Civil Procedure; and (ii) for such other relief

the Court deems just and proper.

Dated: September 12, 2019
       New York, New York

                                       Respectfully submitted,

                                   By: /s/ Sharon L. Nelles
                                      Sharon L. Nelles (nelless@sullcrom.com)
                                      David M.J. Rein (reind@sullcrom.com)
                                      Matthew A. Schwartz (schwartzmatthew@sullcrom.com)
                                      Benjamin R. Walker (walkerb@sullcrom.com)
                                      Julia A. Malkina (malkinaj@sullcrom.com)
                                      SULLIVAN & CROMWELL LLP
                                      125 Broad Street
                                      New York, New York 10004-2498
                                      Tel: (212) 558-4000
                                      Fax: (212) 558-3588

                                       Counsel for Defendants Lloyd Blankfein, David M.
                                       Solomon, M. Michele Burns, Mark A. Flaherty, William
                                       W. George, James A. Johnson, Ellen J. Kullman,
                                       Lakshmi N. Mittal, Adebayo O. Ogunlesi, Peter
                                       Oppenheimer, David A. Viniar, and Mark O. Winkelman,
                                       and Nominal Defendant The Goldman Sachs Group, Inc.




                                            -2-
